Exhibit 10.3


SEATTLE GENETICS, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT




«Name»
«Title»
«CompanyInstitute»
«Address»
«Address2»
«City_State_Zip»


Dear «Salutation»:


You have been granted an option to purchase Common Stock of Seattle Genetics,
Inc. (the “Company”) as follows:
Date of Grant    [_______]
Vesting Commencement Date    [_______]
Exercise Price per Share    [$______]
Total Number of Shares Granted    [_______]
Type of Option    Nonstatutory Stock Option
Expiration Date    [________]
Vesting Schedule:
Subject to Section 3 of the Stock Option Agreement, this Option may be
exercised, in whole or in part, in accordance with the following schedule,
provided that Optionee does not experience a Termination of Employment before
the applicable vesting date: [One hundred percent (100%) of the total number of
Shares subject to the Option shall vest on the first anniversary of the Grant
Date] [One-fourth (1/4th) of the total number of Shares subject to the Option
shall vest on the first anniversary of the Grant Date, and one thirty-sixth
(1/36th) of the remaining Shares subject to the Option shall vest each month
thereafter until all Shares are fully vested].





1


169533351 v2

--------------------------------------------------------------------------------




Termination Period:
This Option may be exercised for three months after Optionee’s Termination of
Employment, or such longer period as may be applicable upon the death or
Disability of Optionee as provided in the Stock Option Agreement, but in no
event later than the Expiration Date as provided above.



2


169533351 v2

--------------------------------------------------------------------------------








By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Amended and Restated 2007 Equity Incentive Plan and
the Stock Option Agreement, all of which are attached and made a part of this
document.


OPTIONEE
 
SEATTLE GENETICS, INC.
 
 
 
 
 
 
 
By:
 
«Name»
Name:
Clay B. Siegall, Ph.D.
 
Title:
President & CEO
 
 
 
Social Security Number
 
 





3


169533351 v2

--------------------------------------------------------------------------------




SEATTLE GENETICS, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
THIS STOCK OPTION AGREEMENT (the "Agreement") dated [________] ("Grant Date")
between Seattle Genetics, Inc., a Delaware corporation (the "Company"), and
«Name» ("Optionee"), is entered into as follows:
WITNESSETH:
WHEREAS, the Company has established the Amended and Restated 2007 Equity
Incentive Plan (the "Plan"); and
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
Optionee shall be granted an option under the Plan as hereinafter set forth;
The parties hereby agree that the Company grants, effective as of the Grant
Date, Optionee a Nonstatutory Stock Option (this "Option") to purchase
[________] shares of its $0.001 par value Common Stock (the "Shares") upon the
terms and conditions set forth in this Agreement.
1.     Plan Award. This Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof.


2.     Exercise Price. The exercise price applicable to this Option (meaning,
the price Optionee must pay in order to purchase any Shares hereunder) shall be
[$_______] per Share.


3.     Vesting and Exercise of Option. Subject to Optionee’s not experiencing a
Termination of Employment during the following vesting period, Optionee shall
vest in and earn the right to exercise this Option as follows: [One hundred
percent (100%) of the total number of Shares subject to the Option shall vest on
the first anniversary of the Grant Date] [One-fourth (1/4th) of the total number
of Shares subject to the Option shall vest on the first anniversary of the Grant
Date, and one thirty-sixth (1/36th) of the remaining Shares subject to the
Option shall vest each month thereafter until all Shares are fully vested]. This
Option may be exercised in whole or in part.


Notwithstanding the foregoing or anything in this Agreement to the contrary, in
the event of Optionee's Termination of Employment as a result of Optionee's
death or Disability, the vesting and exercisability of this Option shall
accelerate such that this Option shall become vested and exercisable as to an
additional twelve (12) months, effective as of the date of such Termination of
Employment, to the extent that this Option is outstanding on such date.


In the event of a Change in Control (as defined in the Plan), the vesting of
this Option (if this Option is outstanding at such time) shall be accelerated in
full such that Optionee shall have the right to exercise this Option for all of
the Shares subject to this Option immediately prior to the effective time of the
Change in Control.


4.     Expiration. This Option will expire ten (10) years from the Grant Date,
unless sooner terminated or canceled in accordance with the provisions of the
Plan. This means that (subject to the continuing service requirement set forth
in Section 3 above and subject to earlier termination upon certain other events
as set forth in the Plan) this Option must be exercised, if at all, on or before
[________] (the "Expiration Date"). If this Option expires on a stock exchange
holiday or


4


169533351 v2

--------------------------------------------------------------------------------




weekend day, this Option will expire on the last trading day prior to the
holiday or weekend. Optionee shall be solely responsible for exercising this
Option, if at all, prior to its Expiration Date. The Company shall have no
obligation to notify Optionee of this Option's expiration.


5.     Exercise Mechanics. This Option may be exercised by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be signed by
Optionee and shall be delivered in person or by certified mail to the Secretary
of the Company. The Exercise Notice must be accompanied by the payment of the
full Option exercise price of such Shares. Exercise shall not be deemed to have
occurred unless and until Optionee has delivered to the Company (or its
authorized representative) an approved notice of exercise, full payment of the
exercise price for the Shares being exercised and payment of any applicable
withholding taxes in accordance with Section 8 below. Payment of the Option
exercise price may be in cash (including check or wire transfer); through an
approved cashless-brokered exercise program; with shares of the Company's Common
Stock (subject to the Company's discretion to withhold approval for such payment
method at any time); through a cashless “net exercise” arrangement pursuant to
which the Company will reduce the number of Shares issued upon exercise by the
largest whole number of Shares having an aggregate fair market value that does
not exceed the aggregate exercise price, provided the Company shall accept a
cash or other payment from Optionee to the extent of any remaining balance of
the exercise price not satisfied by such reduction in the number of whole Shares
to be issued; or a combination thereof to the extent permissible under
Applicable Law; provided, however, that any permitted method of payment shall be
in strict compliance with all procedural rules established by the Board.
    
6.     Termination of Employment. All rights of Optionee in this Option, to the
extent that it has not previously become vested and been exercised, shall
terminate upon Optionee's Termination of Employment except as set forth in this
Section 6. The portion of the Option that relates to any Shares that were
unvested and unexercisable as of the date of Optionee's Termination of
Employment shall terminate and expire effective immediately upon such date. With
respect to the vested and exercisable portion of the Option, and subject to the
final sentence of this Section 6:


(i)    In the event of Termination of Employment other than as a result of
Optionee's death or Disability, Optionee shall have three months from the date
of such Termination of Employment to exercise the Option as to the Shares
subject to the Option that were vested and exercisable as of the date of
Termination of Employment; provided, however, that (A) if during any part of
such three month period, the Option is not exercisable because the issuance of
the Shares would violate the registration requirements under the Securities Act,
the Option shall not expire until the Option shall have been exercisable for an
aggregate of three months after the date of Termination of Employment (but in no
event may the Option be exercised more than one year after the date of
Termination of Employment), and (B) if during any part of such three month
period, the Shares issued upon exercise of the Option may not be sold because
Optionee has material nonpublic information regarding the Company or is
otherwise subject to a trading blackout period under the Company’s Insider
Trading Policy, the Option shall not expire until Optionee shall have had an
aggregate of three months after the date of Termination of Employment during
which Optionee can sell the Shares without being subject to such restrictions


5


169533351 v2

--------------------------------------------------------------------------------




arising under insider trading laws or Company policy (but in no event may the
Option be exercised more than one year after the date of Termination of
Employment);


(ii)    In the event of Termination of Employment as a result of Optionee's
Disability, Optionee shall have 12 months from the date of such Termination of
Employment to exercise the Option as to the Shares subject to the Option that
were vested and exercisable as of the date of Termination of Employment; and


(iii)    In the event of Termination of Employment as a result of Optionee’s
death or in the event of Optionee’s death within three months following
Optionee’s Termination of Employment, Optionee's estate, any person who acquired
the right to exercise the Option by bequest or inheritance, or any person
designated to exercise the Option upon Optionee's death shall have 12 months
following Optionee’s death to exercise the Option as to the Shares subject to
the Option that were vested and exercisable as of the date of Optionee’s death.


Notwithstanding the above, in no event may an Option be exercised, even as to
vested and otherwise exercisable Shares, after the Expiration Date set forth in
Section 4 above.


7.     Transferability. This Option is not transferable by Optionee otherwise
than by will or the laws of descent and distribution, and is exercisable only by
Optionee during Optionee’s lifetime.


8.     Tax Matters. Regardless of any action the Company takes with respect to
any or all income tax, social security, payroll tax, payment on account or other
tax-related withholding ("Tax-Related Items"), Optionee acknowledges and agrees
that the ultimate liability for all Tax-Related Items legally due by him or her
is and remains Optionee's responsibility and that the Company (i) makes no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and receipt of any dividends; and (ii) does not commit to
structure the terms or the grant or any aspect of this Option to reduce or
eliminate Optionee's liability for Tax-Related Items. If Optionee is subject to
certain withholding requirements, then prior to the exercise of this Option,
Optionee shall pay or make adequate arrangements satisfactory to the Company to
withhold all applicable Tax-Related Items legally payable by Optionee from
Optionee's wages or other cash compensation paid to Optionee by the Company or
from proceeds of the sale of Shares. Alternatively, or in addition, if
applicable and permissible under Applicable Laws, the Company may (but shall not
be obligated to): (1) sell or arrange for the sale of Shares that Optionee
acquires to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in Shares to meet the withholding obligation for Tax-Related Items,
provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum withholding amount (or such other amount as may be permitted
while still avoiding classification of this Option as a liability for financial
accounting purposes). In addition, if applicable, Optionee shall pay the Company
any amount of Tax-Related Items that the Company may be required to withhold as
a result of Optionee's participation in the Plan or Optionee's purchase of
Shares that cannot be satisfied by the means previously described, and if
Optionee does not otherwise so pay the Company, then the Company may withhold
amounts from Optionee's cash compensation to satisfy such withholding
obligation. The Company may refuse to honor the exercise and refuse to deliver
the Shares if Optionee fails to comply with Optionee's obligations in connection
with the Tax-Related Items (including if Optionee's cash compensation is not
sufficient to satisfy such obligations). Although


6


169533351 v2

--------------------------------------------------------------------------------




Optionee is being provided in the Plan prospectus a description of certain tax
consequences of transactions related to the Option, Optionee remains responsible
for all such tax consequences and the Company shall not be deemed to provide any
individual tax advice with respect thereto.


9.     Optionee Acknowledgements. By accepting the grant of this Option,
Optionee acknowledges and agrees that the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement. Optionee acknowledges that all decisions with respect to
future grants, if any, will be at the sole discretion of the Company. Optionee's
participation in the Plan shall not create a right to his or her continued
service as a Director. This Option shall not be part of calculating any
severance, resignation, termination, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
insofar as permitted by law. In the event that Optionee is not an employee of
the Company, this Option grant will not be interpreted to form an employment
contract or relationship with the Company or any Subsidiary or Affiliate of the
Company. Optionee acknowledges that the future value of the underlying Shares is
unknown, may increase or decrease in the future, and cannot be predicted with
certainty. In consideration of the grant of this Option, no claim or entitlement
to compensation or damages shall arise from termination of this Option or
diminution in value of this Option or Shares purchased through exercise of this
Option resulting from Optionee's Termination of Employment by the Company (for
any reason whatsoever and whether or not in breach of Applicable Laws).


10.     Data Transfer. Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee's
personal data as described in this document by and among, as applicable, the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing Optionee's participation in the Plan.
Optionee understands that the Company, its Affiliates and its Subsidiaries hold
certain personal information about Optionee, including, but not limited to,
name, home address and telephone number, date of birth, social security number
(or other identification number), salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, purchased, exercised, vested,
unvested or outstanding in Optionee's favor for the purpose of implementing,
managing and administering the Plan ("Data"). Optionee understands that the Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Optionee's country or elsewhere and that the recipient country may have
different data privacy laws and protections than Optionee's country. Optionee
may request a list with the names and addresses of any potential recipients of
the Data by contacting the Stock Plan Administrator. Optionee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
Optionee's participation in the Plan, including any requisite transfer of such
Data, as may be required to a broker or other third party with whom Optionee may
elect to deposit any Shares acquired upon the exercise of this Option. Optionee
understands that Data will be held only as long as is necessary to implement,
administer and manage participation in the Plan. Optionee may, at any time, view
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Stock Plan
Administrator in writing. Optionee understands that refusing or withdrawing
consent may affect Optionee's ability to participate in the Plan. For more
information on the consequences of refusing to consent or withdrawing consent,
Optionee may contact the Stock Plan Administrator at the Company.


7


169533351 v2

--------------------------------------------------------------------------------






11.     Copies of Plan Materials. Optionee acknowledges that Optionee has
received copies of the Plan and the Plan prospectus from the Company and agrees
to receive stockholder information, including copies of any annual report, proxy
statement and periodic report, from the Company's website at
http://www.seagen.com. Optionee acknowledges that copies of the Plan, Plan
prospectus, Plan information and stockholder information are also available upon
written or telephonic request to the Stock Plan Administrator.


12.     Entire Agreement; Plan Controls. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, with the exception of any arrangement that
would provide for vesting acceleration of this Option upon the terms and
conditions set forth therein. Except as otherwise provided in the Plan, this
Agreement may not be modified adversely to Optionee's interest except by means
of a writing signed by the Company and Optionee. This Agreement is governed by
the laws of the state of Delaware. In the event of any conflict between the
terms and provisions of the Plan and this Agreement, the Plan terms and
provisions shall govern. Capitalized terms used but not defined in this
Agreement or the Notice of Stock Option Grant attached to this Agreement have
the meanings assigned to them in the Plan. Certain other important terms
governing this Agreement are contained in the Plan.




8


169533351 v2

--------------------------------------------------------------------------------




By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Amended and Restated 2007 Equity Incentive Plan (the
“Plan”) and this Stock Option Agreement (the “Agreement”). Optionee has reviewed
the Plan and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of the Plan and this Agreement. Optionee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and this Agreement.


OPTIONEE
 
SEATTLE GENETICS, INC.
 
 
 
 
 
 
 
By:
 
«Name»
Name:
Clay B. Siegall, Ph.D.
 
Title:
President & CEO







9


169533351 v2

--------------------------------------------------------------------------------






EXHIBIT A


NOTICE OF EXERCISE




To:    Seattle Genetics, Inc.


Attn:    Stock Option Administrator


Subject:    Notice of Intention to Exercise Stock Option




This is official notice that the undersigned (“Optionee”) intends to exercise
Optionee’s option to purchase __________ shares of Seattle Genetics, Inc. Common
Stock, under and pursuant to the Company’s Amended and Restated 2007 Equity
Incentive Plan and the Stock Option Agreement dated _______________, as follows:
Grant Number:        
Date of Purchase:        
Number of Shares:        
Purchase Price:        
Method of Payment of
Purchase Price:        
Social Security No.:        
The shares should be issued as follows:
Name:            
Address:        
            
            
Signed:            
Date:            


10


169533351 v2